UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6159



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME THOMAS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-93-196, CA-97-434)


Submitted:   June 23, 1998                 Decided:   July 30, 1998


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Allen Collias, MCINTYRE & COLLIAS, Charleston, West Virginia;
Samuel H. Shamansky, Columbus, Ohio, for Appellant.      John Kirk
Brandfass, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Thomas seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal on the reasoning of the district

court. United States v. Thomas, CR-93-196, CA-97-434 (S.D.W. Va.

Jan. 6, 1998). We also note that Thomas was not entitled to an

evidentiary hearing.   See United States v. Yearwood, 863 F.2d 6, 7

(4th Cir. 1988). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2